Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The references cited in the PCT international search report by the applicant have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.

Claim Rejections - 35 USC § 112
Claim [11] recites the limitation " the driving information 46Atty. Docket No. 4747-43500 (85576338US03) ".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





Claim(s) [1,2, 9-11, 14-20, 22-24, 27, 28] is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by [US20170031361 Olson] 
Regarding Claim 1: 
Olson teaches: 
A lane-borrowing vehicle driving method, [Olson 0006] “A multipolicy decision-making system advantageously uses information about the trajectory of other, non-host vehicles to determine a planned trajectory for a host vehicle… and include maintaining or changing lanes,” implemented by a control center, [0036] “ An electronic control unit (ECU), such as is known, and moreover having programming for operating” [0041] “The computer 20 may be programmed to store data related to the non-host vehicles” [0103] “the computer 20 sends the selected policy 46 to the vehicle control unit 34. The vehicle control unit 34, based at least in part on the policy 46, issues commands to one or more controllers 26 to control the driving behavior of the vehicle” wherein the lane-borrowing vehicle driving method comprises: generating a first lane-borrowing driving policy of a vehicle [0006] “As used herein, the term “policy” means a set of one or more rules to determine a trajectory of a vehicle. “policy” represents an intention with respect to the vehicle trajectory. Examples of policies are… maintaining or changing lanes” [0017] “At any given time, both the host vehicle and the non-host vehicles are executing a policy selected from a discrete set of policies.” based on a lane-borrowing requirement, [0053] “overtake: This policy 46 allows for overtaking a single non-host vehicle 16, possibly including driving into the oncoming traffic lane, as lane markings allow. In this case, the host vehicle 14 pulls into the passing lane, accelerates ahead of the non-host vehicle 16, and then pulls back into the original lane and returns to lane nominal.” [0054] “Different policies 46 may be used depending on a particular driving situation, on applicable traffic regulations, on cultural norms in the country where the host vehicle 14 is being driven, on weather conditions, etc." a moving trend of the vehicle, [Olson 0053] In this case, the host vehicle 14 pulls into the passing lane, accelerates ahead of the non-host vehicle 16, and then pulls back into the original lane and returns to lane nominal.” [0096] “The computer 20 may further receive data regarding one or more non-host vehicles 16 travelling within a predefined distance to the host vehicle 14. The data may include the current position of each non-host vehicle 16, and other data such as speed, direction of travel” and a preset traffic rule, [0046] “The policy 46 is applicable if traffic rules allow for a lane change” [0072] “since they are designed to abide by traffic rules and provide a smooth riding experience. “ wherein the lane-borrowing requirement comprises a lane-borrowing driving reason, [0053] In this case, the host vehicle 14 pulls into the passing lane, accelerates ahead of the non-host vehicle 16, and then pulls back into the original lane and returns to lane nominal.” [0026] “the vehicle 14 may detect anomalous behavior of one or more other vehicles 16 that cannot be explained by the set of policies 46 available to the environment 10, e.g., driving the wrong direction on a highway, driving erratically,” and wherein the first lane-borrowing driving policy comprises an instruction for controlling lane-borrowing driving of the vehicle; [0107] “Computing devices such as those discussed herein generally each include instructions executable by one or more computing devices such as those identified above, and for carrying out blocks or steps of processes described above” [0103] “The vehicle control unit 34, based at least in part on the policy 46, issues commands to one or more controllers 26 to control the driving behavior of the vehicle” and sending the first lane-borrowing driving policy to the vehicle. [0030] “the computer 20 may include and/or be communicatively coupled to one or more other computing devices included in the host vehicle 14 for monitoring and/or controlling various vehicle components. [0031] “the computer 20 may transmit messages to various devices in a vehicle and/or receive messages from the various devices, [0103] “The vehicle control unit 34, based at least in part on the policy 46, issues commands to one or more controllers 26 to control the driving behavior of the vehicle”

Regarding Claim 2: 
Olson teaches: The lane-borrowing vehicle driving method of claim 1, wherein before generating the first lane-borrowing driving policy, the method further comprises: receiving the lane-borrowing requirement from the vehicle, [0096] “The computer 20 may further receive data regarding one or more non-host vehicles 16 travelling within a predefined distance to the host vehicle 14.  [0031] “the computer 20 may transmit messages to various devices in a vehicle and/or receive messages from the various devices, see also fig. 4 and [0095] - [0104].
wherein the lane-borrowing requirement comprises position information of the vehicle, [0096] The data may include the current position of each non-host vehicle 16, and other data such as speed, direction of travel”, [0023] disclosing defining the environment based on a predefined distance from the host vehicle location. an expected lane-borrowing driving track, [0006] “More specifically, “policy” represents an intention with respect to the vehicle trajectory at a moment in time. Examples of policies are provided in detail below, and include maintaining or changing lanes, emergency stop, overtaking a non-host vehicle, etc.” and the lane-borrowing driving reason; [0026] “the vehicle 14 may detect anomalous behavior of one or more other vehicles 16 that cannot be explained by the set of policies 46 available to the environment 10, e.g., driving the wrong direction on a highway, driving erratically,” or generating the lane-borrowing requirement, wherein the lane-borrowing driving reason indicates that a vehicle density on a lane of any direction is greater than a preset threshold. [0270] “Furthermore, the camera can also capture a part of the body of the car in the vicinity of the front wheel. Thereby, the relation between the car and the surface of the road can be recorded… how frequently does car come close to objects and obstructions (such as trees, cars on the other direction and cars in same direction) while moving” 

Regarding claim 9
The lane-borrowing vehicle driving method of claim 1, wherein the first lane-borrowing driving policy comprises at least one of first indication information indicating that the vehicle is permitted to perform the lane-borrowing driving, a driving  sequence and speed of the vehicle during the lane-borrowing driving, or lane information. [Olson 0006] “A multipolicy decision-making system advantageously uses information about the trajectory of other, non-host vehicles to determine a planned trajectory for a host vehicle… and include maintaining or changing lanes,” *Planned trajectory is the driving sequence [0103] “the computer 20 sends the selected policy 46 to the vehicle control unit 34. The vehicle control unit 34, based at least in part on the policy 46, issues commands to one or more controllers 26 to control the driving behavior of the vehicle”

Regarding claim 10:

A lane-borrowing vehicle driving method, [Olson 0006] “A multipolicy decision-making system advantageously uses information about the trajectory of other, non-host vehicles to determine a planned trajectory for a host vehicle… and include maintaining or changing lanes,”

Olson teaches:  implemented by a traffic participant, wherein the lane-borrowing vehicle driving method comprises: receiving a first lane-borrowing driving policy from a control center, [0006] “As used herein, the term “policy” means a set of one or more rules to determine a trajectory of a vehicle. “policy” represents an intention with respect to the vehicle trajectory. Examples of policies are… maintaining or changing lanes” [0017] “At any given time, both the host vehicle and the non-host vehicles are executing a policy selected from a discrete set of policies.” 1 [0036] “ An electronic control unit (ECU), such as is known, and moreover having programming for operating” [0041] “The computer 20 may be programmed to store data related to the non-host vehicles” [0103] “the computer 20 sends the selected policy 46 to the vehicle control unit 34. The vehicle control unit 34, based at least in part on the policy 46, issues commands to one or more controllers 26 to control the driving behavior of the vehicle” *The computer is the control center that sends the policy.

wherein the first lane-borrowing driving policy comprises an instruction for controlling lane-borrowing driving of the traffic participant; [Olson 0107] “Computing devices such as those discussed herein generally each include instructions executable by one or more computing devices such as those identified above, and for carrying out blocks or steps of processes described above” [0103] “The vehicle control unit 34, based at least in part on the policy 46, issues commands to one or more controllers 26 to control the driving behavior of the vehicle” [Olson 0006] “Examples of policies are… maintaining or changing lanes” 3

And obtaining a control parameter based on the first lane-borrowing driving policy, [Olson 0103] “The vehicle control unit 34, based at least in part on the policy 46, issues commands to one or more controllers 26 to control the driving behavior of the vehicle”.  Driving information of the traffic participant, [Olson 0044] “the vehicle 14, 16 may adjust a speed of the vehicle 14, 16 to maintain desired distances between other vehicles 14, 16 in front of and/or behind the vehicle “and road condition information collected by the traffic participant, [Olson 0096] “a host vehicle 14 computer 20 receives data representing a current environment in which the host vehicle 14 is currently operating.” Further, the computer 20 may receive data of other objects within the predefined distance to the host vehicle 14, traffic signals, weather conditions, etc. wherein the control parameter controls the lane-borrowing driving of the traffic participant. [Olson 0006] “As used herein, the term “policy” means a set of one or more rules to determine a trajectory of a vehicle. “Policy” represents an intention with respect to the vehicle trajectory. Examples of policies are… maintaining or changing lanes”

Regarding claim 11:
Modified Olson teaches: The lane-borrowing vehicle driving method of claim 10, wherein the first lane-borrowing driving policy comprises at least one of first indication information indicating that a vehicle is permitted to perform the lane-borrowing driving, [0046] “The policy 46 is applicable if traffic rules allow for a lane change” [0072] “since they are designed to abide by traffic rules and provide a smooth riding experience. “ [0043] “The computer 20 maintains and publishes cost maps that indicate obstacles in the environment that the host vehicle 14 should avoid. The costmaps further indicate “virtual” obstacles, i.e., areas that the host vehicle 14 should not drive in, such as lanes of oncoming traffic.” 

a driving sequence and speed of the vehicle during the lane-borrowing driving, or lane information, wherein the driving information 46Atty. Docket No. 4747-43500 (85576338US03) comprises at least one of a status, position information, a current speed, or a driving intention of the traffic participant, and wherein the lane-borrowing vehicle driving method further comprises sending the driving information to the control center.  [0096] “The computer 20 may further receive data regarding one or more non-host vehicles 16 travelling within a predefined distance to the host vehicle 14. The data may include the current position of each non-host vehicle 16, and other data such as speed, direction of travel” *The computer is the control center which receives driving information such as speed from all vehicles in the preset area. [Olson 0044] “the vehicle 14, 16 may adjust a speed of the vehicle 14, 16 to maintain desired distances between other vehicles 14, 16 in front of and/or behind the vehicle “ [0096] The data may include the current position of each non-host vehicle 16, and other data such as speed, direction of travel” an expected lane-borrowing driving track, [0006] “More specifically, “policy” represents an intention with respect to the vehicle trajectory at a moment in time. Examples of policies are provided in detail below, and include maintaining or changing lanes, emergency stop, overtaking a non-host vehicle, etc.” 

Regarding claim 14:

A control center, [Olson 0036]  An electronic control unit (ECU), such as is known, and moreover having programming for operating” comprising: a processor [0041] “The computer 20 may be programmed to store data related to the non-host vehicles” [0103] “the computer 20 sends the selected policy 46 to the vehicle control unit 34. The vehicle control unit 34, based at least in part on the policy 46, issues commands to one or more controllers 26 to control the driving behavior of the vehicle”

configured to generate a first lane-borrowing driving policy of a vehicle [Olson 0006] “A multipolicy decision-making system advantageously uses information about the trajectory of other, non-host vehicles to determine a planned trajectory for a host vehicle… and include maintaining or changing lanes,” [0006] “As used herein, the term “policy” means a set of one or more rules to determine a trajectory of a vehicle. “policy” represents an intention with respect to the vehicle trajectory. Examples of policies are… maintaining or changing lanes” [0017] “At any given time, both the host vehicle and the non-host vehicles are executing a policy selected from a discrete set of policies.”

 based on a lane-borrowing requirement, [Olson 0053] “overtake: This policy 46 allows for overtaking a single non-host vehicle 16, possibly including driving into the oncoming traffic lane, as lane markings allow. In this case, the host vehicle 14 pulls into the passing lane, accelerates ahead of the non-host vehicle 16, and then pulls back into the original lane and returns to lane nominal.” [0054] “Different policies 46 may be used depending on a particular driving situation, on applicable traffic regulations, on cultural norms in the country where the host vehicle 14 is being driven, on weather conditions, etc."

a moving trend of the vehicle, [Olson 0053] In this case, the host vehicle 14 pulls into the passing lane, accelerates ahead of the non-host vehicle 16, and then pulls back into the original lane and returns to lane nominal.” [0096] “The computer 20 may further receive data regarding one or more non-host vehicles 16 travelling within a predefined distance to the host vehicle 14. The data may include the current position of each non-host vehicle 16, and other data such as speed, direction of travel”

and a preset traffic rule, [0046] “The policy 46 is applicable if traffic rules allow for a lane change” [0072] “since they are designed to abide by traffic rules and provide a smooth riding experience. “ 

wherein the lane-borrowing requirement comprises a lane-borrowing driving reason, [0053] In this case, the host vehicle 14 pulls into the passing lane, accelerates ahead of the non-host vehicle 16, and then pulls back into the original lane and returns to lane nominal.” [0026] “the vehicle 14 may detect anomalous behavior of one or more other vehicles 16 that cannot be explained by the set of policies 46 available to the environment 10, e.g., driving the wrong direction on a highway, driving erratically,”

and wherein the first lane-borrowing driving policy comprises an instruction for controlling lane- borrowing driving; [0107] “Computing devices such as those discussed herein generally each include instructions executable by one or more computing devices such as those identified above, and for carrying out blocks or steps of processes described above” [0103] “The vehicle control unit 34, based at least in part on the policy 46, issues commands to one or more controllers 26 to control the driving behavior of the vehicle”

 and  47Atty. Docket No. 4747-43500 (85576338US03)a transceiver coupled to the processor and configured to send the first lane-borrowing driving policy to the vehicle. [Olson 0036] “Generally, each controller 26 may include a processor programmed to receive instructions from the computer 20, execute the instructions, and send messages to the computer 20.”  

Regarding claim 15:
The control center of claim 14, wherein the transceiver is further configured to receive the lane-borrowing requirement from the vehicle, [Olson 0103] “In the block 435, the computer 20 sends the selected policy 46 to the vehicle control unit 34. The vehicle control unit 34, based at least in part on the policy 46, issues commands to one or more controllers 26 to control the driving behavior of the vehicle 14.”   wherein the lane-borrowing requirement comprises position information of the vehicle, an expected lane-borrowing driving track, and the lane-borrowing driving reason, participant, an expected lane-borrowing driving track, and a lane-borrowing driving reason; [0096] “The computer 20 may further receive data regarding one or more non-host vehicles 16 travelling within a predefined distance to the host vehicle 14. The data may include the current position of each non-host vehicle 16, and other data such as speed, direction of travel” or the processor is further configured to generate the lane- borrowing requirement, wherein the lane-borrowing driving reason indicates that a vehicle density on a lane of any direction is greater than a preset threshold.



Regarding claim 22:

The control center of claim 14 , wherein the first lane-borrowing driving policy comprises at least one of first indication information used to indicate that the vehicle is permitted 50Atty. Docket No. 4747-43500 (85576338US03) to perform the lane-borrowing driving, a driving sequence and speed of the vehicle during the lane-borrowing driving, or lane information. [Olson 0006] “A multipolicy decision-making system advantageously uses information about the trajectory of other, non-host vehicles to determine a planned trajectory for a host vehicle… and include maintaining or changing lanes,” [Olson 0103] “the computer 20 sends the selected policy 46 to the vehicle control unit 34. The vehicle control unit 34, based at least in part on the policy 46, issues commands to one or more controllers 26 to control the driving behavior of the vehicle”

Regarding claim 23:
A traffic participant, comprising: a transceiver [0030] “the computer 20 may include and/or be communicatively coupled to one or more other computing devices included in the host vehicle 14 for monitoring and/or controlling various vehicle components.  configured to receive a first lane-borrowing driving policy from a control center, [0103] “the computer 20 sends the selected policy 46 to the vehicle control unit 34. The vehicle control unit 34, based at least in part on the policy 46, issues commands to one or more controllers 26 to control the driving behavior of the vehicle”
 wherein the first lane-borrowing driving policy comprises an instruction for controlling lane-borrowing driving of the traffic participant; [Olson 0107] “Computing devices such as those discussed herein generally each include instructions executable by one or more computing devices such as those identified above, and for carrying out blocks or steps of processes described above” [0103] “The vehicle control unit 34, based at least in part on the policy 46, issues commands to one or more controllers 26 to control the driving behavior of the vehicle” [Olson 0006] “Examples of policies are… maintaining or changing lanes” 3
and a processor configured to obtain a control parameter based on the first lane-borrowing driving policy, [Olson 0103] “The vehicle control unit 34, based at least in part on the policy 46, issues commands to one or more controllers 26 to control the driving behavior of the vehicle”.  driving information of the traffic participant, [Olson 0044] “the vehicle 14, 16 may adjust a speed of the vehicle 14, 16 to maintain desired distances between other vehicles 14, 16 in front of and/or behind the vehicle“ and road condition information collected by the traffic participant, [Olson 0096] “a host vehicle 14 computer 20 receives data representing a current environment in which the host vehicle 14 is currently operating.”  [Olson 0033] “Based on the collected data, as described below, the computer 20 may define a traffic environment 10, identify non-host vehicles 16 participating in the traffic environment 10, and determine a policy 46 for the host vehicle 14.” [0046] “The policy 46 is applicable if traffic rules allow for a lane change” [0072] “since they are designed to abide by traffic rules and provide a smooth riding experience. “ [0043] “The computer 20 maintains and publishes cost maps that indicate obstacles in the environment that the host vehicle 14 should avoid. The costmaps further indicate “virtual” obstacles, i.e., areas that the host vehicle 14 should not drive in, such as lanes of oncoming traffic.” *The computer uses road condition information such as obstacles on the road to determine the policy which in term determines the control parameters.
wherein the control parameter controls the lane-borrowing driving of the traffic participant. [Olson 0006] “As used herein, the term “policy” means a set of one or more rules to determine a trajectory of a vehicle. “Policy” represents an intention with respect to the vehicle trajectory. Examples of policies are… maintaining or changing lanes”



Regarding claim 24:
The traffic participant of claim 23, wherein the first lane-borrowing driving policy comprises at least one of first indication information used to indicate that a vehicle is permitted to perform the lane-borrowing driving, [0046] “The policy 46 is applicable if traffic rules allow for a lane change” [0072] “since they are designed to abide by traffic rules and provide a smooth riding experience. “ [0043] “The computer 20 maintains and publishes cost maps that indicate obstacles in the environment that the host vehicle 14 should avoid. The costmaps further indicate “virtual” obstacles, i.e., areas that the host vehicle 14 should not drive in, such as lanes of oncoming traffic.”
a driving sequence and speed of the vehicle during the lane-borrowing driving, or lane information, wherein the driving information comprises at least one of a status, position information, a current speed, and a driving intention of the traffic participant, and wherein the transceiver is further configured to send the driving information to the control center. [0096] “The computer 20 may further receive data regarding one or more non-host vehicles 16 travelling within a predefined distance to the host vehicle 14. The data may include the current position of each non-host vehicle 16, and other data such as speed, direction of travel” *The computer is the control center which receives driving information such as speed from all vehicles in the preset area. [Olson 0044] “the vehicle 14, 16 may adjust a speed of the vehicle 14, 16 to maintain desired distances between other vehicles 14, 16 in front of and/or behind the vehicle “ [0096] The data may include the current position of each non-host vehicle 16, and other data such as speed, direction of travel” an expected lane-borrowing driving track, [0006] “More specifically, “policy” represents an intention with respect to the vehicle trajectory at a moment in time. Examples of policies are provided in detail below, and include maintaining or changing lanes, emergency stop, overtaking a non-host vehicle, etc.”

Regarding claim 27:

A communications apparatus, comprising: a processor; and a memory coupled to the processor and storing instructions that, when executed by the processor, cause the communications apparatus to be configured to: [Olson 0030] “The computer 20 generally includes a processor and a memory, the memory including one or more forms of computer-readable media, and storing instructions executable by the processor for performing various operations,… Further, the computer 20 may include and/or be communicatively coupled to one or more other computing devices included in the host vehicle 14 for monitoring and/or controlling various vehicle components. The computer 20 is generally programmed and arranged for communications on a controller area network (CAN) bus or the like.”

 generate a first lane-borrowing driving policy of a vehicle [0006] “As used herein, the term “policy” means a set of one or more rules to determine a trajectory of a vehicle. “policy” represents an intention with respect to the vehicle trajectory. Examples of policies are… maintaining or changing lanes” [0017] “At any given time, both the host vehicle and the non-host vehicles are executing a policy selected from a discrete set of policies.” 

based on a lane- borrowing requirement, , [0053] “overtake: This policy 46 allows for overtaking a single non-host vehicle 16, possibly including driving into the oncoming traffic lane, as lane markings allow. In this case, the host vehicle 14 pulls into the passing lane, accelerates ahead of the non-host vehicle 16, and then pulls back into the original lane and returns to lane nominal.” [0054] “Different policies 46 may be used depending on a particular driving situation, on applicable traffic regulations, on cultural norms in the country where the host vehicle 14 is being driven, on weather conditions, etc." 

 a moving trend of the vehicle, [Olson 0053] In this case, the host vehicle 14 pulls into the passing lane, accelerates ahead of the non-host vehicle 16, and then pulls back into the original lane and returns to lane nominal.” [0096] “The computer 20 may further receive data regarding one or more non-host vehicles 16 travelling within a predefined distance to the host vehicle 14. The data may include the current position of each non-host vehicle 16, and other data such as speed, direction of travel” 

and a preset traffic rule, [0046] “The policy 46 is applicable if traffic rules allow for a lane change” [0072] “since they are designed to abide by traffic rules and provide a smooth riding experience. “ wherein the lane-borrowing requirement comprises a lane-borrowing driving reason, [0053] In this case, the host vehicle 14 pulls into the passing lane, accelerates ahead of the non-host vehicle 16, and then pulls back into the original lane and returns to lane nominal.” [0026] “the vehicle 14 may detect anomalous behavior of one or more other vehicles 16 that cannot be explained by the set of policies 46 available to the environment 10, e.g., driving the wrong direction on a highway, driving erratically,” 
And wherein the first lane-borrowing driving policy comprises an instruction for controlling lane- borrowing driving of the vehicle; [0107] “Computing devices such as those discussed herein generally each include instructions executable by one or more computing devices such as those identified above, and for carrying out blocks or steps of processes described above”

and send the first lane-borrowing driving policy to the vehicle. [Olson 0107] “Computing devices such as those discussed herein generally each include instructions executable by one or more computing devices such as those identified above, and for carrying out blocks or steps of processes described above” [0103] “The vehicle control unit 34, based at least in part on the policy 46, issues commands to one or more controllers 26 to control the driving behavior of the vehicle” [Olson 0006] “Examples of policies are… maintaining or changing lanes” 

Regarding claim 28: 
A computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable medium that, when executed by a processor, cause the processor [Olson 0030] “The computer 20 generally includes a processor and a memory, the memory including one or more forms of computer-readable media, and storing instructions executable by the processor for performing various operations,… Further, the computer 20 may include and/or be communicatively coupled to one or more other computing devices included in the host vehicle 14 for monitoring and/or controlling various vehicle components. The computer 20 is generally programmed and arranged for communications on a controller area network (CAN) bus or the like.”
 to: generate a first lane-borrowing driving policy of a vehicle based on a lane-borrowing requirement, [0006] “As used herein, the term “policy” means a set of one or more rules to determine a trajectory of a vehicle. “policy” represents an intention with respect to the vehicle trajectory. Examples of policies are… maintaining or changing lanes” [0017] “At any given time, both the host vehicle and the non-host vehicles are executing a policy selected from a discrete set of policies.” 
a moving trend of the vehicle, [Olson 0053] In this case, the host vehicle 14 pulls into the passing lane, accelerates ahead of the non-host vehicle 16, and then pulls back into the original lane and returns to lane nominal.” [0096] “The computer 20 may further receive data regarding one or more non-host vehicles 16 travelling within a predefined distance to the host vehicle 14. The data may include the current position of each non-host vehicle 16, and other data such as speed, direction of travel” 
and a preset traffic rule, [0046] “The policy 46 is applicable if traffic rules allow for a lane change” [0072] “since they are designed to abide by traffic rules and provide a smooth riding experience. “wherein the lane-borrowing requirement comprises a lane-borrowing driving reason, [0053] In this case, the host vehicle 14 pulls into the passing lane, accelerates ahead of the non-host vehicle 16, and then pulls back into the original lane and returns to lane nominal.” [0026] “the vehicle 14 may detect anomalous behavior of one or more other vehicles 16 that cannot be explained by the set of policies 46 available to the environment 10, e.g., driving the wrong direction on a highway, driving erratically,” 
and wherein the first lane-borrowing driving policy comprises an instruction for controlling lane-borrowing driving of the vehicle; and send the first lane-borrowing driving policy to the vehicle. [0107] “Computing devices such as those discussed herein generally each include instructions executable by one or more computing devices such as those identified above, and for carrying out blocks or steps of processes described above”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim [3, 4, 8, 13, 16, 17, 21, 26] is/are rejected under 35 U.S.C. 103 as being unpatentable over [Olson US20170031361 ] and further in view of [US20160357188A1 Ansari].
Regarding claim 3
Olson teaches: The lane-borrowing vehicle driving method of claim 2, further comprising: determining whether a road section used for the lane-borrowing driving is allowed for lane-borrowing driving; [0046] “The policy 46 is applicable if traffic rules allow for a lane change” [0072] “since they are designed to abide by traffic rules and provide a smooth riding experience.“ obtaining a driving area for the lane-borrowing driving based on the lane-borrowing requirement when the road section is allowed for the lane-borrowing driving, wherein the driving area comprises a start-stop range of the road section and a quantity of lanes used for the lane-borrowing driving; [0034] “The computer 20 may further be programmed to collect data regarding the maps of an area where the vehicle 14 is operating. the computer 20 may perform what is referred to as “mission planning,” i.e., planning a path to a desired destination in terms of driving directions on a road network map.” [0083] “and may reflect how many lanes the host-vehicle 14 is from a chosen lane for normal travel, and how long the host vehicle 14 is in a lane other than the chosen lane for normal travel.“ [0043] “The computer 20 maintains and publishes cost maps that indicate obstacles in the environment that the host vehicle 14 should avoid. The costmaps further indicate “virtual” obstacles, i.e., areas that the host vehicle 14 should not drive in, such as lanes of oncoming traffic.”
selecting a traffic participant in a preset area based on map information of the driving area; [0006] “ The system receives data describing the recent trajectory of each of the non-host vehicles,” [0023] “The host vehicle 14 is programmed to define a traffic environment 10 which includes the host vehicle 14 and one or more non-host vehicles 16 within a predefined distance to the host vehicle”
generating a dynamic traffic status in the preset area based on map information of the preset area and status information of the traffic participant in the preset area, wherein the status information comprises at least one of movement information of a pedestrian in the preset area, [0034] “The computer 20 may further be programmed to collect data regarding the goals of the host vehicle 14 and other data related to the host vehicle 14, e.g., maps of an area where the vehicle 14 is operating.” [0038] “Data collectors 24 may include a variety of devices. For example, data collectors 24 may include lidar, radar, video cameras, ultrasonic sensors, infrared sensors for sensing the environment, and for example, tracking non-host vehicles” [0043] “The computer 20 maintains and publishes cost maps that indicate obstacles in the environment that the host vehicle 14 should avoid. [0026] utilizing a map to model a non-host vehicle. [0056] identifying the traffic environment as including the map data. [0080] simulating the environment using a map. [0096].”
obtaining a moving trend of the traffic participant in the preset area within a preset time after the lane-borrowing requirement is determined based on the dynamic traffic status; [0008] “The multipolicy decision-making system then selects sample policies for each of the vehicles, forward-simulates the traffic environment over a time horizon, and compares the results with an established set of rewards.” [Olson 0100] “Based on the change-point analysis, the computer 20 identifies a distribution of likely policies 46 for each of the non-host vehicles 16 at the current timestep.” “[0025] “A timestep may be defined as a period of time between consecutive updates of a policy to govern the host vehicle. The timestep for the multipolicy decision-making system may be periodic, e.g., in a range from one to four Hertz. In this manner, the host vehicle 14 may make iterative driving decisions based on coupled interactions with the non-host vehicles“ *Examiner interprets that the timestep is the preset time limit that the moving trend needs to be received in. [Olson 0053] In this case, the host vehicle 14 pulls into the passing lane, accelerates ahead of the non-host vehicle 16, and then pulls back into the original lane and returns to lane nominal.” [0096] “The computer 20 may further receive data regarding one or more non-host vehicles 16 travelling within a predefined distance to the host vehicle 14. The data may include the current position of each non-host vehicle 16, and other data such as speed, direction of travel” *The non-host vehicle data is the moving trend of the traffic participants

determining whether the vehicle may collide with the traffic participant in the preset area during the lane-borrowing driving in the driving area; and [0091] “ if the host vehicle policy 46 pulls in front of a non-host vehicle 16 and requires the non-host vehicle 16 to perform a harsh stop to avoid a collision,”
further generating the first lane-borrowing driving policy based on the moving trend of the traffic participant in the preset area within the preset time after the lane-borrowing requirement is received, wherein the moving trend of the traffic participant in the preset area comprises the moving trend of the vehicle. [0038] “Data collectors 24 may include a variety of devices. For example, data collectors 24 may include lidar, radar, video cameras, ultrasonic sensors, infrared sensors for sensing the environment, and for example, tracking non-host vehicles” *The data collectors track the movement of the non-host vehicles through radar or lidar. [0043] “The computer 20 maintains and publishes cost maps that indicate obstacles in the environment that the host vehicle 14 should avoid.” *Computer uses this data to control the movement of host vehicle and keep it from colliding with other vehicles. [0007] “Based on the segmentation of the respective trajectories, the multipolicy decision-making system identifies distributions of likely policies governing future trajectories of each of the non-host vehicles. Based on these distributions, the multipolicy decision-making system further identifies one or more candidate policies to determine the trajectory of the host vehicle.” *Examiner interprets that determine the trajectory of the host vehicle based on policies governing future trajectories of each of the non-host vehicles is generating a policy based on moving trend of the participants.

Olson does not teach, however Ansari teaches: sending a first notification message to the traffic participant that is permitted to receive a signal in the preset area, wherein the first notification message indicates that the lane-borrowing driving is to occur in the driving area; [Ansari 0058] “The wireless communication device 208 receives the automobile's navigated state vector from the processor 202. The wireless communication device 208 device broadcasts this state vector for use by neighboring automobiles. The wireless communication device 208 also receives the state vectors from neighboring automobiles. The received state vectors from the neighboring automobiles are sent to the processor 202 for further processing. The automobile state vector may have more or less elements describing the state of the vehicle such as the XYZ position and 3D velocity of the vehicle and 3D acceleration.”
It would have been obvious for one of ordinary skills to modify sending the message to the host vehicle from the control center as taught by Olson with sending the message to other vehicles in the area as taught by Ansari. This modification would have been applied in order to allow the non-host vehicles to properly prepare for the lane borrowing movement and stay out of the host vehicle’s path.  

Regarding claim 4:
Olson teaches: The lane-borrowing vehicle driving method of claim 3, further comprising: receiving the driving information from at least one vehicle, wherein the driving information comprises at least one of a status, the position information, a current speed, or a driving intention of the vehicle, and receiving the traffic information from the roadside device, wherein 
The lane-borrowing vehicle driving method of claim 3, further comprising:
receiving the driving information from at least one vehicle, wherein the driving information comprises at least one of a status, the position information, a current speed, or a driving intention of the vehicle, and [0038] “Data collectors 24 may include a variety of devices. For example, data collectors 24 may include lidar, radar, video cameras, ultrasonic sensors, infrared sensors for sensing the environment, and for example, tracking non-host vehicles” [0043] “The computer 20 maintains and publishes cost maps that indicate obstacles in the environment that the host vehicle 14 should avoid.” [0096] “The computer 20 may further receive data regarding one or more non-host vehicles 16 travelling within a predefined distance to the host vehicle 14. The data may include the current position of each non-host vehicle 16, and other data such as speed, direction of travel”

Olson does not teach, however Ansari does teach the following limitations:
Receiving the traffic information from the roadside device, wherein the traffic information comprises at least one of a road condition, a traffic signal, an obstacle, or weather information. [Ansari0151] “The movement data are tracked using one of: satellite imagery, roadside cameras, on-board GPS data, or sensor data acquired for other nearby vehicles.”

Regarding claim 13:
Olson teaches: The lane-borrowing vehicle driving method of claim 10, 
Olson does not teach, however [US 20160358477 A1 Ansari 0151] teaches: further comprising receiving a notification message from the control center, wherein the notification message instructs the traffic participant to end lane-borrowing driving. “The system can send a driver recommendation or vehicle command to orient the vehicle includes positioning the vehicle at a predetermined distance from the detected object,”

It would have been obvious for one of ordinary skills to modify the lane-borrowing vehicle driving method of claim 10 as taught by Olson with sending the traffic participant instructions to end lane-borrowing through the control center as taught by Ansari. This modification would have been applied in order to efficiently direct traffic on the road by receiving and sending data to each participant to prevent an accident and improve safety. [0084] “cost-map integral: Given a cost map of obstacles in the environment (both directly observed and “virtual obstacles” denoting areas the host vehicle 14 should avoid, such as oncoming traffic), the cost for this metric is the line integral through the cost map. This cost gets larger as the host vehicle 14 get closer to obstacles, and minimizing it should improve safety.”


Regarding claim 16:
The control center of claim 15, wherein the processor is further configured to: determine whether a road section used for the lane-borrowing driving is allowed for the lane-borrowing driving;  wherein the driving area comprises a start-stop range of the road section and a quantity of lanes used for the lane- borrowing driving;   [0046] “The policy 46 is applicable if traffic rules allow for a lane change” [0072] “since they are designed to abide by traffic rules and provide a smooth riding experience. “ obtain a driving area for the lane-borrowing driving [0034] “The computer 20 may further be programmed to collect data regarding the maps of an area where the vehicle 14 is operating. the computer 20 may perform what is referred to as “mission planning,” i.e., planning a path to a desired destination in terms of driving directions on a road network map.” [0083] “and may reflect how many lanes the host-vehicle 14 is from a chosen lane for normal travel, and how long the host vehicle 14 is in a lane other than the chosen lane for normal travel.“ [0043] “The computer 20 maintains and publishes cost maps that indicate obstacles in the environment that the host vehicle 14 should avoid. The costmaps further indicate “virtual” obstacles, i.e., areas that the host vehicle 14 should not drive in, such as lanes of oncoming traffic.”
select a traffic participant in a preset area based on map information of the driving area; ; [0006] “ The system receives data describing the recent trajectory of each of the non-host vehicles,” [0023] “The host vehicle 14 is programmed to define a traffic environment 10 which includes the host vehicle 14 and one or more non-host vehicles 16 within a predefined distance to the host vehicle” generate a dynamic traffic status in the preset area based on map information of the preset area and status information in the preset area, wherein the status information of the traffic participant comprises at least one of movement information of a pedestrian in the preset area, driving information of all vehicles, or traffic information collected by a roadside device; [0034] “The computer 20 may further be programmed to collect data regarding the goals of the host vehicle 14 and other data related to the host vehicle 14, e.g., maps of an area where the vehicle 14 is operating.” [0038] “Data collectors 24 may include a variety of devices. For example, data collectors 24 may include lidar, radar, video cameras, ultrasonic sensors, infrared sensors for sensing the environment, and for example, tracking non-host vehicles” [0043] “The computer 20 maintains and publishes cost maps that indicate obstacles in the environment that the host vehicle 14 should avoid.”
 obtain a moving trend of the traffic participant in the preset area within a preset time after the lane-borrowing requirement is determined based on the dynamic traffic status; [0008] “The multipolicy decision-making system then selects sample policies for each of the vehicles, forward-simulates the traffic environment over a time horizon, and compares the results with an established set of rewards.” [Olson 0100] “Based on the change-point analysis, the computer 20 identifies a distribution of likely policies 46 for each of the non-host vehicles 16 at the current timestep.” “[0025] “A timestep may be defined as a period of time between consecutive updates of a policy to govern the host vehicle. The timestep for the multipolicy decision-making system may be periodic, e.g., in a range from one to four Hertz. In this manner, the host vehicle 14 may make iterative driving decisions based on coupled interactions with the non-host vehicles“ *Examiner interprets that the timestep is the preset time limit that the moving trend needs to be received in. [Olson 0053] In this case, the host vehicle 14 pulls into the passing lane, accelerates ahead of the non-host vehicle 16, and then pulls back into the original lane and returns to lane nominal.” [0096] “The computer 20 may further receive data regarding one or more non-host vehicles 16 travelling within a predefined distance to the host vehicle 14. The data may include the current position of each non-host vehicle 16, and other data such as speed, direction of travel” *The non-host vehicle data is the moving trend of the traffic participants
 48Atty. Docket No. 4747-43500 (85576338US03) determine whether the vehicle may collide with the traffic participant in the preset area during the lane-borrowing driving in the driving area; [0091] “ if the host vehicle policy 46 pulls in front of a non-host vehicle 16 and requires the non-host vehicle 16 to perform a harsh stop to avoid a collision,” and further generate the first lane-borrowing driving policy based on the moving trend of the traffic participant in the preset area within a preset time after the lane- [0038] “Data collectors 24 may include a variety of devices. For example, data collectors 24 may include lidar, radar, video cameras, ultrasonic sensors, infrared sensors for sensing the environment, and for example, tracking non-host vehicles” *The data collectors track the movement of the non-host vehicles through radar or lidar. [0043] “The computer 20 maintains and publishes cost maps that indicate obstacles in the environment that the host vehicle 14 should avoid.” *Computer uses this data to control the movement of host vehicle and keep it from colliding with other vehicles. [0007] “Based on the segmentation of the respective trajectories, the multipolicy decision-making system identifies distributions of likely policies governing future trajectories of each of the non-host vehicles. Based on these distributions, the multipolicy decision-making system further identifies one or more candidate policies to determine the trajectory of the host vehicle.” *Examiner interprets that determine the trajectory of the host vehicle based on policies governing future trajectories of each of the non-host vehicles is generating a policy based on moving trend of the participants.
Olson does not teach, however Ansari teaches: sending a first notification message to the traffic participant that is permitted to receive a signal in the preset area, wherein the first notification message indicates that the lane-borrowing driving is to occur in the driving area; [Ansari 0058] “The wireless communication device 208 receives the automobile's navigated state vector from the processor 202. The wireless communication device 208 device broadcasts this state vector for use by neighboring automobiles. The wireless communication device 208 also receives the state vectors from neighboring automobiles. The received state vectors from the neighboring automobiles are sent to the processor 202 for further processing. The automobile state vector may have more or less elements describing the state of the vehicle such as the XYZ position and 3D velocity of the vehicle and 3D acceleration.”
It would have been obvious for one of ordinary skills to modify sending the message to the host vehicle from the control center as taught by Olson with sending the message to other vehicles in the area as taught by Ansari. This modification would have been applied in order to allow the non-host vehicles to properly prepare for the lane borrowing movement and stay out of the host vehicle’s path.  


Regarding claim 17:
Olson teaches: The control center of claim 16, wherein the transceiver is further configured to: receive the driving information from at least one vehicle, wherein the driving information comprises at least one of a status, the position information, a current speed, or a driving intention of the vehicle; [0038] “Data collectors 24 may include a variety of devices. For example, data collectors 24 may include lidar, radar, video cameras, ultrasonic sensors, infrared sensors for sensing the environment, and for example, tracking non-host vehicles” [0043] “The computer 20 maintains and publishes cost maps that indicate obstacles in the environment that the host vehicle 14 should avoid.”, [0096] “The computer 20 may further receive data regarding one or more non-host vehicles 16 travelling within a predefined distance to the host vehicle 14. The data may include the current position of each non-host vehicle 16, and other data such as speed, direction of travel”
Olson does not teach, however Ansari does teach the following limitations.
and receive the traffic information from at least one roadside device, wherein the traffic information comprises at least one of a road condition, a traffic signal, an obstacle, or weather information. [Ansari0151] “The movement data are tracked using one of: satellite imagery, roadside cameras, on-board GPS data, or sensor data acquired for other nearby vehicles.”

Regarding claim 26:

Modified Olson teaches: The traffic participant of claim 23, 

Olson does not teach, however [US 20160358477 A1 Ansari 0151] teaches: wherein the transceiver is further configured to receive a notification message from the control center, wherein the notification message instructs the traffic participant to end the lane-borrowing driving.  “The system can send a driver recommendation or vehicle command to orient the vehicle includes positioning the vehicle at a predetermined distance from the detected object,”


It would have been obvious for one of ordinary skills to modify the lane-borrowing vehicle driving method of claim 23 as taught by Olson with sending the traffic participant instructions to end lane-borrowing through the control center as taught by Ansari. This modification would have been applied in order to efficiently direct traffic on the road by receiving and sending data to each participant to prevent an accident and improve safety. [0084] “cost-map integral: Given a cost map of obstacles in the environment (both directly observed and “virtual obstacles” denoting areas the host vehicle 14 should avoid, such as oncoming traffic), the cost for this metric is the line integral through the cost map. This cost gets larger as the host vehicle 14 get closer to obstacles, and minimizing it should improve safety.”





Claim [7, 12, 20, 21 and 25] is/are rejected under 35 U.S.C. 103 as being unpatentable over [Olson US20170031361] and further in view of [Shashua  US-20190384294-A1] 


Regarding claim 7:

Modified Olson teaches: The lane-borrowing vehicle driving method of claim 2,

 Modified Olson does not teach, however Shashua  US-20190384294-A1 teaches: further comprising receiving fifth feedback information from the vehicle and receiving sixth feedback information from the vehicle when the control center generates the lane-borrowing requirement, wherein the fifth feedback information indicates that the vehicle has received the first lane-borrowing driving policy, wherein the sixth feedback information indicates that the vehicle has completed the lane- borrowing driving. [0946]"For example, a server (e.g., server 1230), may distribute a road model to vehicles. Based on feedback received from autonomous vehicles, the system may determine whether one or more updates (e.g., adaptations to the model) are needed to the road model to account for changes in road situations. For example, in some embodiments, a vehicle (which may be an autonomous vehicle) may travel on a roadway based on the road model and may make use of observations made by the self-aware system in order to adjust a navigational maneuver of the vehicle based on a navigational adjustment condition." [0927] “Further, the disclosed systems and methods may capture and store navigational situation information about the situation in which the override occurred and/or send the navigational situation information from the vehicle to the server over one or more networks (e.g., over a cellular network and/or the Internet, etc.) for analysis. As discussed herein, navigational situation information may include one or more of a location of a vehicle, a distance of a vehicle to a recognized landmark, an observed condition, a time of day, an image or a video captured by an image capture device of a vehicle, or any other suitable informational source regarding a navigational situation.”
It would have been obvious for one of ordinary skills to modify the general communication between the control center and the vehicle as taught by Olson [Olson 00131] “In addition, the computer 20 may be configured for communicating with other devices via various wired and/or wireless networking technologies, e.g., cellular, Bluetooth, a universal serial bus (USB), wired and/or wireless packet networks, etc” with the server collecting feedback info from all vehicles in the environment to be aware of any deviation from the policy it sends them as taught by Shashua. This modification would have been applied in order to alert all other vehicles in the area if one vehicle makes a change, in turn preventing accidents. This also allows the vehicles to constantly keep the server updated with information including the current situation / status of the vehicle. 

Regarding claim 12:
Olson teaches: The lane-borrowing vehicle driving method of claim 10, wherein before receiving the first lane-borrowing driving policy, the lane-borrowing vehicle driving method further comprises: sending a lane-borrowing requirement to the control center, [Olson 0103] “In the block 435, the computer 20 sends the selected policy 46 to the vehicle control unit 34. The vehicle control unit 34, based at least in part on the policy 46, issues commands to one or more controllers 26 to control the driving behavior of the vehicle 14.”  [0096] “The computer 20 may further receive data regarding one or more non-host vehicles 16 travelling within a predefined distance to the host vehicle 14. The data may include the current position of each non-host vehicle 16, and other data such as speed, direction of travel” *The computer is the control center which receives driving information such as speed from all vehicles in the preset area. [0053] “overtake: This policy 46 allows for overtaking a single non-host vehicle 16, possibly including driving into the oncoming traffic lane, as lane markings allow. In this case, the host vehicle 14 pulls into the passing lane, accelerates ahead of the non-host vehicle 16, and then pulls back into the original lane and returns to lane nominal.” [0054] “Different policies 46 may be used depending on a particular driving situation, on applicable traffic regulations, on cultural norms in the country where the host vehicle 14 is being driven, on weather conditions, etc." *overtaking another car on the road is a lane borrowing requirement.

 wherein the lane-borrowing requirement comprises position information of the traffic participant, an expected lane-borrowing driving track, and a lane-borrowing driving reason; [0096] “The computer 20 may further receive data regarding one or more non-host vehicles 16 travelling within a predefined distance to the host vehicle 14. The data may include the current position of each non-host vehicle 16, and other data such as speed, direction of travel” *Examiner interprets direction of travel to be lane-borrowing driving track. [0026] “the vehicle 14 may detect anomalous behavior of one or more other vehicles 16 that cannot be explained by the set of policies 46 available to the environment 10, e.g., driving the wrong direction on a highway, driving erratically,” *Examiner interprets avoiding anomalous behavior to be lane-borrowing driving reason.
Olson does not teach, however Shashua  US-20190384294-A1 teaches: wherein after completing lane-borrowing driving, the lane-borrowing vehicle driving method further comprises sending first feedback information and third feedback information to the control center, wherein the first feedback information indicates that the vehicle has received the first lane-borrowing driving policy; and wherein the third feedback information indicates that the traffic participant has completed lane-borrowing driving. [0946]"For example, a server (e.g., server 1230), may distribute a road model to vehicles. Based on feedback received from autonomous vehicles, the system may determine whether one or more updates (e.g., adaptations to the model) are needed to the road model to account for changes in road situations. For example, in some embodiments, a vehicle (which may be an autonomous vehicle) may travel on a roadway based on the road model and may make use of observations made by the self-aware system in order to adjust a navigational maneuver of the vehicle based on a navigational adjustment condition." [0927] “Further, the disclosed systems and methods may capture and store navigational situation information about the situation in which the override occurred and/or send the navigational situation information from the vehicle to the server over one or more networks (e.g., over a cellular network and/or the Internet, etc.) for analysis. As discussed herein, navigational situation information may include one or more of a location of a vehicle, a distance of a vehicle to a recognized landmark, an observed condition, a time of day, an image or a video captured by an image capture device of a vehicle, or any other suitable informational source regarding a navigational situation.”
It would have been obvious for one of ordinary skills to modify the general communication between the control center and the vehicle as taught by Olson [Olson 00131] “In addition, the computer 20 may be configured for communicating with other devices via various wired and/or wireless networking technologies, e.g., cellular, Bluetooth, a universal serial bus (USB), wired and/or wireless packet networks, etc” with the server collecting feedback info from all vehicles in the environment to be aware of any deviation from the policy it sends them as taught by Shashua. This modification would have been applied in order to alert all other vehicles in the area if one vehicle makes a change, in turn preventing accidents. This also allows the vehicles to constantly keep the server updated with information including the current situation / status of the vehicle. 

Regarding claim 20:
Olson teaches: The control center of claim 15, wherein the transceiver is further configured to: [Olson 00131] “In addition, the computer 20 may be configured for communicating with other devices via various wired and/or wireless networking technologies, e.g., cellular, Bluetooth, a universal serial bus (USB), wired and/or wireless packet networks, etc.”
Olson does not teach, however Shashua  US-20190384294-A1 teaches: receive fifth feedback information from the vehicle, wherein the fifth feedback information indicates that the vehicle has received the first lane-borrowing driving policy; and receive sixth feedback information from the vehicle, wherein the sixth feedback information indicates that the vehicle has completed lane-borrowing driving. [0946]"For example, a server (e.g., server 1230), may distribute a road model to vehicles. Based on feedback received from autonomous vehicles, the system may determine whether one or more updates (e.g., adaptations to the model) are needed to the road model to account for changes in road situations. For example, in some embodiments, a vehicle (which may be an autonomous vehicle) may travel on a roadway based on the road model and may make use of observations made by the self-aware system in order to adjust a navigational maneuver of the vehicle based on a navigational adjustment condition." [0927] “Further, the disclosed systems and methods may capture and store navigational situation information about the situation in which the override occurred and/or send the navigational situation information from the vehicle to the server over one or more networks (e.g., over a cellular network and/or the Internet, etc.) for analysis. As discussed herein, navigational situation information may include one or more of a location of a vehicle, a distance of a vehicle to a recognized landmark, an observed condition, a time of day, an image or a video captured by an image capture device of a vehicle, or any other suitable informational source regarding a navigational situation.”
It would have been obvious for one of ordinary skills to modify the general communication between the control center and the vehicle as taught by Olson [Olson 00131] “In addition, the computer 20 may be configured for communicating with other devices via various wired and/or wireless networking technologies, e.g., cellular, Bluetooth, a universal serial bus (USB), wired and/or wireless packet networks, etc” with the server collecting feedback info from all vehicles in the environment to be aware of any deviation from the policy it sends them as taught by Shashua. This modification would have been applied in order to alert all other vehicles in the area if one vehicle makes a change, in turn preventing accidents. This also allows the vehicles to constantly keep the server updated with information including the current situation / status of the vehicle. 

Regarding claim 21:

Olson teaches: The control center of claim 20, wherein the processor is further configured to determine that the vehicle density on a lane of any direction is less than or equal to the preset threshold, wherein the transceiver is further configured to send a second notification message 

Olson does not teach, however Ansari teaches: further comprising sending a second notification message to a traffic participant that is permitted to receive a signal in a driving area for the lane-borrowing driving when the vehicle density on the lane of any direction is less than or equal to the preset threshold, wherein the second notification message instructs the traffic participant that is permitted to receive the signal in the driving area to end the lane- borrowing driving. [Ansari 0141] “The system can determine a Termination Area from the downstream side of the Staging Area to the point where normal traffic is able to resume.” [Ansari 0281] “Those connections are used to communicate vital information between vehicles, either triggering alerts to the driver or interpreted by the vehicle's computer. “

It would have been obvious for one of ordinary skills to modify the control center of claim 7 as taught by Olson with sending the traffic participant instructions to end lane-borrowing through the control center as taught by Ansari. This modification would have been applied in order to efficiently direct traffic on the road by receiving and sending data to each participant to prevent an accident and improve safety. [0084] “cost-map integral: Given a cost map of obstacles in the environment (both directly observed and “virtual obstacles” denoting areas the host vehicle 14 should avoid, such as oncoming traffic), the cost for this metric is the line integral through the cost map. This cost gets larger as the host vehicle 14 get closer to obstacles, and minimizing it should improve safety.”

Regarding claim 25:
Modified Olson teaches: The traffic participant of claim 23, wherein the transceiver is further configured to: send a lane-borrowing requirement to the control center, [Olson 0103] “In the block 435, the computer 20 sends the selected policy 46 to the vehicle control unit 34. The vehicle control unit 34, based at least in part on the policy 46, issues commands to one or more controllers 26 to control the driving behavior of the vehicle 14.” [0030] “the computer 20 may include and/or be communicatively coupled to one or more other computing devices included in the host vehicle 14 for monitoring and/or controlling various vehicle components.  [0053] “overtake: This policy 46 allows for overtaking a single non-host vehicle 16, possibly including driving into the oncoming traffic lane, as lane markings allow.  [0096] “The computer 20 may further receive data regarding one or more non-host vehicles 16 travelling within a predefined distance to the host vehicle 14. The data may include the current position of each non-host vehicle 16, and other data such as speed, direction of travel” *The computer is the control center which receives driving information such as speed from all vehicles in the preset area. [0054] “Different policies 46 may be used depending on a particular driving situation, on applicable traffic regulations, on cultural norms in the country where the host vehicle 14 is being driven, on weather conditions, etc." *overtaking another car on the road is a lane borrowing requirement. wherein the lane-borrowing requirement comprises position information of the traffic participant, an expected lane-borrowing driving track, and a lane-borrowing driving reason; [0096] “The computer 20 may further receive data regarding one or more non-host vehicles 16 travelling within a predefined distance to the host vehicle 14. The data may include the current position of each non-host vehicle 16, and other data such as speed, direction of travel” *Examiner interprets direction of travel to be lane-borrowing driving track. [0026] “the vehicle 14 may detect anomalous behavior of one or more other vehicles 16 that cannot be explained by the set of policies 46 available to the environment 10, e.g., driving the wrong direction on a highway, driving erratically,” *Examiner interprets avoiding anomalous behavior to be lane-borrowing driving reason.
Modified Olson does not teach, however Shashua  US-20190384294-A1 teaches: and send first feedback information and third feedback information to the control center, wherein the first feedback information indicates that a vehicle has received the first lane- borrowing driving policy, and wherein the third feedback information indicates that the traffic participant has completed the lane-borrowing driving. [0946]"For example, a server (e.g., server 1230), may distribute a road model to vehicles. Based on feedback received from autonomous vehicles, the system may determine whether one or more updates (e.g., adaptations to the model) are needed to the road model to account for changes in road situations. For example, in some embodiments, a vehicle (which may be an autonomous vehicle) may travel on a roadway based on the road model and may make use of observations made by the self-aware system in order to adjust a navigational maneuver of the vehicle based on a navigational adjustment condition." [0927] “Further, the disclosed systems and methods may capture and store navigational situation information about the situation in which the override occurred and/or send the navigational situation information from the vehicle to the server over one or more networks (e.g., over a cellular network and/or the Internet, etc.) for analysis. As discussed herein, navigational situation information may include one or more of a location of a vehicle, a distance of a vehicle to a recognized landmark, an observed condition, a time of day, an image or a video captured by an image capture device of a vehicle, or any other suitable informational source regarding a navigational situation.”
It would have been obvious for one of ordinary skills to modify the general communication between the control center and the vehicle as taught by Olson [Olson 00131] “In addition, the computer 20 may be configured for communicating with other devices via various wired and/or wireless networking technologies, e.g., cellular, Bluetooth, a universal serial bus (USB), wired and/or wireless packet networks, etc” with the server collecting feedback info from all vehicles in the environment to be aware of any deviation from the policy it sends them as taught by Shashua. This modification would have been applied in order to alert all other vehicles in the area if one vehicle makes a change, in turn preventing accidents. This also allows the vehicles to constantly keep the server updated with information including the current situation / status of the vehicle. 


Claim [5, 6, 8,18,19] is/are rejected under 35 U.S.C. 103 as being unpatentable over [Olson US20170031361] and further in view of [Shashua  US-20190384294-A1] and [US20160357188A1 Ansari].
Regarding claim 5:
Olson teaches: The lane-borrowing vehicle driving method of claim 3, further comprising:

further receiving the lane borrowing requirement after sending the first lane-borrowing driving policy; [Olson 0006] “The system receives data describing the recent trajectory of each of the non-host vehicles, and identifies segments within the respective trajectories that may be explained by a policy from a discrete set of pre-defined policies.” [0096] “The computer 20 may further receive data regarding one or more non-host vehicles 16 travelling within a predefined distance to the host vehicle 14. [0053] “overtake: This policy 46 allows for overtaking a single non-host vehicle 16, possibly including driving into the oncoming traffic lane, as lane markings allow.


Olson does not teach, however Shashua  US-20190384294-A1 teaches: sending a second lane-borrowing driving policy to remaining traffic participants, other than the vehicle, that are permitted to receive the signal and that are traffic participants in the preset area, wherein the second lane-borrowing driving policy comprises at least one of second indication information, a driving sequence and speed of the traffic participant, or lane information, wherein the second indication information indicates that the vehicle is performing the lane-borrowing driving; and receiving first feedback information from the vehicle and second feedback information from the remaining traffic participants that are permitted to receive the signal,  [0946]"For example, a server (e.g., server 1230), may distribute a road model to vehicles. Based on feedback received from autonomous vehicles, the system may determine whether one or more updates (e.g., adaptations to the model) are needed to the road model to account for changes in road situations. 
It would have been obvious for one of ordinary skills to modify sending the policy to the vehicle from the control center as taught by Olson [0103] “the computer 20 sends the selected policy 46 to the vehicle control unit 34. The vehicle control unit 34, based at least in part on the policy 46, issues commands to one or more controllers 26 to control the driving behavior of the vehicle” with sending the policy to other vehicles in the area as taught by Shashua. This modification would have been applied in order to send instructions to other vehicles based on the intention of the host vehicle and keep all traffic participants in Sync.  



Olson does not teach, however Shashua  US-20190384294-A1 teaches: “wherein the first feedback information indicates that the vehicle has received the first lane-borrowing driving policy, and wherein the second feedback information indicates that the remaining traffic participants that are permitted to receive the signal have received the second lane-borrowing driving policy.  [0946]"For example, a server (e.g., server 1230), may distribute a road model to vehicles. Based on feedback received from autonomous vehicles, the system may determine whether one or more updates (e.g., adaptations to the model) are needed to the road model to account for changes in road situations. For example, in some embodiments, a vehicle (which may be an autonomous vehicle) may travel on a roadway based on the road model and may make use of observations made by the self-aware system in order to adjust a navigational maneuver of the vehicle based on a navigational adjustment condition." [0927] “Further, the disclosed systems and methods may capture and store navigational situation information about the situation in which the override occurred and/or send the navigational situation information from the vehicle to the server over one or more networks (e.g., over a cellular network and/or the Internet, etc.) for analysis. As discussed herein, navigational situation information may include one or more of a location of a vehicle, a distance of a vehicle to a recognized landmark, an observed condition, a time of day, an image or a video captured by an image capture device of a vehicle, or any other suitable informational source regarding a navigational situation.”
It would have been obvious for one of ordinary skills to modify the general communication between the control center and the vehicle as taught by Olson [Olson 00131] “In addition, the computer 20 may be configured for communicating with other devices via various wired and/or wireless networking technologies, e.g., cellular, Bluetooth, a universal serial bus (USB), wired and/or wireless packet networks, etc” with the server collecting feedback info from all vehicles in the environment to be aware of any deviation from the policy it sends them as taught by Shashua. This modification would have been applied in order to alert all other vehicles in the area if one vehicle makes a change, in turn preventing accidents. This also allows the vehicles to constantly keep the server updated with information including the current situation / status of the vehicle. 

Regarding claim 6:

Modified Olson teaches: The lane-borrowing vehicle driving method of claim 5, further comprising:
Modified Olson does not teach, however Shashua  US-20190384294-A1 teaches: receiving third feedback information from the vehicle, wherein the third feedback information indicates that the vehicle has completed the lane-borrowing driving; and sending fourth feedback information to the remaining traffic participants that are permitted to receive the signal, wherein the fourth feedback information indicates to the remaining traffic participants that are permitted to receive the signal that the vehicle has completed the lane-borrowing driving. [0946]"For example, a server (e.g., server 1230), may distribute a road model to vehicles. Based on feedback received from autonomous vehicles, the system may determine whether one or more updates (e.g., adaptations to the model) are needed to the road model to account for changes in road situations. For example, in some embodiments, a vehicle (which may be an autonomous vehicle) may travel on a roadway based on the road model and may make use of observations made by the self-aware system in order to adjust a navigational maneuver of the vehicle based on a navigational adjustment condition." [0927] “Further, the disclosed systems and methods may capture and store navigational situation information about the situation in which the override occurred and/or send the navigational situation information from the vehicle to the server over one or more networks (e.g., over a cellular network and/or the Internet, etc.) for analysis. As discussed herein, navigational situation information may include one or more of a location of a vehicle, a distance of a vehicle to a recognized landmark, an observed condition, a time of day, an image or a video captured by an image capture device of a vehicle, or any other suitable informational source regarding a navigational situation.”
It would have been obvious for one of ordinary skills to modify the general communication between the control center and the vehicle as taught by Olson [Olson 00131] “In addition, the computer 20 may be configured for communicating with other devices via various wired and/or wireless networking technologies, e.g., cellular, Bluetooth, a universal serial bus (USB), wired and/or wireless packet networks, etc” with the server collecting feedback info from all vehicles in the environment to be aware of any deviation from the policy it sends them as taught by Shashua. This modification would have been applied in order to alert all other vehicles in the area if one vehicle makes a change, in turn preventing accidents. This also allows the vehicles to constantly keep the server updated with information including the current situation / status of the vehicle. 


Regarding claim 8:
Modified Olson teaches: The lane-borrowing vehicle driving method of claim 7, 

Modified Olson does not teach, however Ansari teaches: further comprising sending a second notification message to a traffic participant that is permitted to receive a signal in a driving area for the lane-borrowing driving when the vehicle density on the lane of any direction is less than or equal to the preset threshold, wherein the second notification message instructs the traffic participant that is permitted to receive the signal in the driving area to end the lane- borrowing driving. [Ansari 0141] “The system can determine a Termination Area from the downstream side of the Staging Area to the point where normal traffic is able to resume.” [Ansari 0281] “Those connections are used to communicate vital information between vehicles, either triggering alerts to the driver or interpreted by the vehicle's computer. “

It would have been obvious for one of ordinary skills to modify the lane-borrowing driving policy driving method of claim 7 as taught by Modified Olson sending the traffic participant instructions to end lane-borrowing as taught by Ansari. This modification would have been applied in order to efficiently direct traffic on the road by receiving and sending data to each participant to prevent an accident and improve safety. [0084] “cost-map integral: Given a cost map of obstacles in the environment (both directly observed and “virtual obstacles” denoting areas the host vehicle 14 should avoid, such as oncoming traffic), the cost for this metric is the line integral through the cost map. This cost gets larger as the host vehicle 14 get closer to obstacles, and minimizing it should improve safety. “

Regarding claim 18:

Olson does not teach, however Shashua  US-20190384294-A1 teaches: The control center of claim 16, wherein the transceiver is further configured to: send a second lane-borrowing driving policy to remaining traffic participants other than the vehicle that are permitted to [0946]"For example, a server (e.g., server 1230), may distribute a road model to vehicles. Based on feedback received from autonomous vehicles, the system may determine whether one or more updates (e.g., adaptations to the model) are needed to the road model to account for changes in road situations. *Examiner interprets distributing a road model to all vehicles on the road to indicate that a second lane-borrowing driving policy is sent to non-host vehicles. 
It would have been obvious for one of ordinary skills to modify sending the policy to the vehicle from the control center as taught by Olson [0103] “the computer 20 sends the selected policy 46 to the vehicle control unit 34. The vehicle control unit 34, based at least in part on the policy 46, issues commands to one or more controllers 26 to control the driving behavior of the vehicle” with sending the policy to other vehicles in the area as taught by Shashua. This modification would have been applied in order to send instructions to other vehicles based on the intention of the host vehicle and keep all traffic participants in Sync.  

Olson does not teach, however Shashua  US-20190384294-A1 teaches: and receive first feedback information from the vehicle and second feedback information from the remaining traffic participants that are permitted to receive the signal, wherein the first feedback information indicates that the vehicle has received the first lane-borrowing driving policy, and wherein the second feedback information indicates that the remaining traffic 49Atty. Docket No. 4747-43500 (85576338US03)  [0946]"For example, a server (e.g., server 1230), may distribute a road model to vehicles. Based on feedback received from autonomous vehicles, the system may determine whether one or more updates (e.g., adaptations to the model) are needed to the road model to account for changes in road situations. For example, in some embodiments, a vehicle (which may be an autonomous vehicle) may travel on a roadway based on the road model and may make use of observations made by the self-aware system in order to adjust a navigational maneuver of the vehicle based on a navigational adjustment condition." [0927] “Further, the disclosed systems and methods may capture and store navigational situation information about the situation in which the override occurred and/or send the navigational situation information from the vehicle to the server over one or more networks (e.g., over a cellular network and/or the Internet, etc.) for analysis. As discussed herein, navigational situation information may include one or more of a location of a vehicle, a distance of a vehicle to a recognized landmark, an observed condition, a time of day, an image or a video captured by an image capture device of a vehicle, or any other suitable informational source regarding a navigational situation.”
It would have been obvious for one of ordinary skills to modify the general communication between the control center and the vehicle as taught by Olson [Olson 00131] “In addition, the computer 20 may be configured for communicating with other devices via various wired and/or wireless networking technologies, e.g., cellular, Bluetooth, a universal serial bus (USB), wired and/or wireless packet networks, etc” with the server collecting feedback info from all vehicles in the environment to be aware of any deviation from the policy it sends them as taught by Shashua. This modification would have been applied in order to alert all other vehicles in the area if one vehicle makes a change, in turn preventing accidents. This also allows the vehicles to constantly keep the server updated with information including the current situation / status of the vehicle. 

Regarding claim 19:
Modified Olson teaches: The control center of claim 18, wherein the transceiver is configured to: [Olson 00131] “In addition, the computer 20 may be configured for communicating with other devices via various wired and/or wireless networking technologies, e.g., cellular, Bluetooth, a universal serial bus (USB), wired and/or wireless packet networks, etc.”
Modified Olson does not teach, however Shashua  US-20190384294-A1 teaches: receive third feedback information from the vehicle, wherein the third feedback information indicates that the vehicle has completed the lane-borrowing driving; and send fourth feedback information to the remaining traffic participants that are permitted to receive the signal, wherein the fourth feedback information indicates to the remaining traffic participants that are permitted to receive the signal that the vehicle has completed the lane- borrowing driving [0946]"For example, a server (e.g., server 1230), may distribute a road model to vehicles. Based on feedback received from autonomous vehicles, the system may determine whether one or more updates (e.g., adaptations to the model) are needed to the road model to account for changes in road situations. For example, in some embodiments, a vehicle (which may be an autonomous vehicle) may travel on a roadway based on the road model and may make use of observations made by the self-aware system in order to adjust a navigational maneuver of the vehicle based on a navigational adjustment condition." [0927] “Further, the disclosed systems and methods may capture and store navigational situation information about the situation in which the override occurred and/or send the navigational situation information from the vehicle to the server over one or more networks (e.g., over a cellular network and/or the Internet, etc.) for analysis. As discussed herein, navigational situation information may include one or more of a location of a vehicle, a distance of a vehicle to a recognized landmark, an observed condition, a time of day, an image or a video captured by an image capture device of a vehicle, or any other suitable informational source regarding a navigational situation.”
It would have been obvious for one of ordinary skills to modify the general communication between the control center and the vehicle as taught by Olson [Olson 00131] “In addition, the computer 20 may be configured for communicating with other devices via various wired and/or wireless networking technologies, e.g., cellular, Bluetooth, a universal serial bus (USB), wired and/or wireless packet networks, etc” with the server collecting feedback info from all vehicles in the environment to be aware of any deviation from the policy it sends them as taught by Shashua. This modification would have been applied in order to alert all other vehicles in the area if one vehicle makes a change, in turn preventing accidents. This also allows the vehicles to constantly keep the server updated with information including the current situation / status of the vehicle. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ACHAIA H RUBEN ABUL whose telephone number is (571)272-5607. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ACHAIA H RUBEN ABUL/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664